Walker, J. There are few questions better settled than that mutual promises between the parties, are a sufficient consideration to support the agreement. It is always so regarded when the promises refer to the performance of acts which are of inconvenience or benefit to the parties, when the agreement contravenes no provision of law or public policy. The doctrine is too familiar and' well settled to require reference in its support to authorities, that all agreements for the settlement of matters in controversy are binding and valid, without any other consideration than the mutual promises of the parties. The differences between the parties form a sufficient consideration for the promises. In this case, it appears that questions had arisen as to the legality of the first award, and to end that dispute, it was agreed between the parties that they would have the matter again submitted, and have it legally arbitrated, and, by agreement, they fixed upon a time and place when the arbitration should take place. They, in pursuance of that agreement, met at the place, but Burnside then refused to proceed with the arbitration. This then presents the question, whether this subsequent agreement abrogated the award which had been formerly published. It appears to us that such was the effect of that agreement. They must have designed by that agreement to abandon the previous award. They, at the time, made no provision that the award should remain in effect until the new award should be published, nor do we discover anything in the evidence tending to show such an intention. The agreement was unconditional, that the parties would again submit the matters to the arbitrament of other referees, and procure a valid and binding award. This they had the unquestioned right to do, and the mutual promises of the parties based upon the dispute, and for the settlement of the controversy, was a sufficient consideration to support the agreement. • The question then arises as to what was the effect resulting from the abrogation of the award. When it was canceled and ceased to exist as a binding award, the parties occupied the same attitude to the case, which they did previous to the first agreement to submit the question to arbitrators. The whole case was then opened, and stood upon the agreement to re-arbitrate, and had they proceeded with it, the new award would have been binding upon them, not by force of the new award, but by force of the agreement out of which it would have grown. But Burnside chose to violate his part of the agreement, and when he did so, Potts was left with the option to sue upon the breach of that agreement, or upon the original cause of action. He chose to adopt the latter course, and has, we think, shown by the evidence, that he was entitled to recover. Wherefore the judgment of the Circuit Court must be affirmed. Judgment affirmed.